OPINION ON PETITION TO REHEAR
HARBISON, Justice.
Insofar as the merits of this case are concerned, the majority of the Court adhere *194to the views expressed in the original opinion, and the petition for rehearing is denied.
The Court is of the opinion, however, that the petition for rehearing does have merit insofar as the taxation of costs is concerned, and upon reconsideration, the petition to rehear will be granted as to that aspect of the case, and all costs will be taxed to the estate of Helen D. Parkinson.
The issue of an award of fees to counsel for appellees has not previously been raised on appeal in this case, but upon remand, the Chancellor may hear such evidence and make such determination with respect thereto as, in his discretion, he deems appropriate.
COOPER and BROCK, JJ., concur.
HENRY, C. J., and FONES, J., dissent.